 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   REBECCA MALLORY,                                 Case No.: 1:19-cv-01624 DAD JLT

12                 Plaintiff,                         ORDER CLOSING THE CASE AS TO
                                                      HUMANA INC., GENTIVA HEALTH
13                  v.                                SERVICES (USA) LLC & GENTIVA
                                                      CERTIFIED HEALTHCARE CORP.
14   ODYSSEY HEALTHCARE OPERATING A,                  ONLY
     L.P., et al.,
15                                                    (Doc. 6)
                   Defendants.
16

17         The parties have stipulated to certain defendants being dismissed from the case without

18   prejudice. (Doc. 6) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

19   effective immediately with further order of the Court. Accordingly, the Court ORDERS:

20         1.    The action is CLOSED as to defendants Humana Inc., Gentiva Health Services

21   (USA) LLC and Gentiva Certified Healthcare Corp. only and the Clerk of the Court is directed to

22   close the case as to these defendants only.

23
     IT IS SO ORDERED.
24

25      Dated:     January 22, 2020                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
